Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          July 28, 2020

     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 In the Matter of the Detention of:                                  No. 52717-1-II

 DAMON LEE,

                            Petitioner.

                                                               UNPUBLISHED OPINION



       MELNICK, J. — Damon Lee, a sexually violent predator (SVP), received his conditional

release from the Special Commitment Center (SCC) to a less restrictive alternative (LRA). In the

LRA order, the trial court created a transition team to manage Lee’s conditional release. Lee

argues that the delegation of authority to the transition team violated the separation of powers

doctrine as well as the statutory scheme governing conditional release, that the conditions imposed

in the LRA order violate his right to due process, and that the search provision in the LRA order

violates his right to privacy. We affirm the trial court.

                                               FACTS

I.     LEE’S HISTORY OF SEXUAL VIOLENCE

       Lee is in his sixties and has an extensive history of sexual violence. His sexual assault

victims ranged from 2 to 39 years of age. Several of his victims were strangers. He utilized

surprise, weapons, physical restraints, and threats of death during his assaults.

       Lee’s first reported assault occurred when he was 15 years old, and a 14-year-old girl

reported that he sexually assaulted her in the woods. Lee’s first arrest for sexual assault occurred
52717-1-II


in 1973, when at the age of 17 years old, a 6-year-old girl reported that Lee grabbed her while she

was on her way to school, placed a knife against her neck, and put his penis in her mouth. Lee

admitted to the crime and received a 20-year prison sentence. He only disputed that he had a

“piece of metal” and not a knife. Clerk’s Papers (CP) at 489.

       While on parole in 1979, Lee committed two non-sexual assaults. The court revoked his

parole and he served the remainder of his term in prison. Lee later admitted that while on parole

he attempted to put his penis in a 2-year-old male’s mouth. This crime did not get prosecuted.

       In 1982, Lee escaped from prison and, nine days later, committed an armed robbery in

California. The court sentenced Lee to 30 months in confinement and, after serving time in

California, he returned to Washington to complete his previous sentence.

       In 1990, Lee picked up a female hitchhiker in the Tacoma area, stopped behind a building,

pointed a gun at her, and directed her to perform oral sex on him in the vehicle. Lee then drove to

an alley, ordered the woman into an open garage, threatened to “cap [her]” if she fought, and

vaginally raped her. CP at 490-91. The police arrested Lee and a subsequent search of his

apartment yielded “a significant number” of guns, knives, handcuffs, newspaper articles about two

rape investigations, and an album labeled “Conquest Book” that contained photos of men and

women engaged in sexual activities. CP at 492.

       After his arrest, Lee was identified as a suspect in at least six other rape cases that occurred

in the Tacoma area between 1988 and 1990. Lee pled guilty to one count of rape in the first degree

and, as part of his plea agreement, prosecutors agreed not to charge Lee with any further sexual

offenses. Lee later admitted to forcing approximately 55 women to engage in sexual activity

between 1988 and 1990. Lee has been incarcerated or involuntarily committed since 1990.




                                                  2
52717-1-II


II.    PROCEDURAL HISTORY

       In 2004, a jury found Lee to be an SVP. The court committed him to the SCC on McNeil

Island, operated by the Department of Social and Health Services (DSHS).

       In 2017, an annual review report opined that even though Lee continued to be an SVP, he

should be conditionally released to a LRA. The SCC Chief Executive Officer authorized Lee to

petition for a LRA. Lee petitioned the court for an unconditional release. After two mistrials, the

State stipulated that Lee was eligible for conditional release to a LRA.

       In a proposed LRA order, the State recommended the appointment of a “transition team,”

consisting of the sex offender treatment provider, the assigned community corrections officer

(CCO), and a designated representative from the SCC, to oversee and implement the LRA order.

Lee would be required to obey written and verbal instructions from the transition team, and to seek

their approval before participating in employment or educational opportunities, accessing the

internet, obtaining a driver’s license or driving, and possessing images of children, among others.

The proposed order also forbade Lee from possessing a gun; entering adult entertainment

establishment where nudity, erotic entertainment, or literature were for sale; consuming alcohol or

controlled substances; accessing “chat lines”; and more.

       Lee objected to the imposition of a transition team, all conditions that involved decision-

making by the transition team, and a condition that would require him to submit to searches of his

person or property at the discretion of his CCO. As part of his objection, Lee submitted testimony

from Marcus Miller, the CCO who investigated his LRA proposal, that as long as no conflict

existed with a LRA order, transition teams could impose conditions in the interest of “community

safety or the person’s safety.” CP at 668.




                                                 3
52717-1-II


       Following a hearing on the contested LRA conditions, the trial court appointed a transition

team, adopted the State’s proposed conditions, and added a provision that it retained jurisdiction

to modify the LRA order upon the motion of either party. In total, the LRA order contains 14

pages of conditions, including the following.

               A.      RESIDENTIAL CONDITIONS:
               ....
               5.      Mr. Lee and [proposed landlord] shall permit home and property
       visits by any member of the Transition Team or designee for visual inspection of
       the residence, garage, and other structures on the property to ensure compliance
       with his Court Order. To maintain compliance with the conditions of the LRA
       Court Order, Mr. Lee shall submit to searches of his person, computer, cellphone,
       residence, or property at the discretion of the supervising CCO.
               ....
               C.      TREATMENT CONDITIONS:
               ....
               3.      Mr. Lee shall participate in any treatment, including, but not limited
       to sex offender treatment and any other treatment or therapy, as recommended by
       the Transition Team and approved by DSHS/SCC.
               ....
               D.      STANDARD CONDITIONS:
               ....
               7.      Mr. Lee shall not have intentional, regular conduct with any person
       who has not previously been approved by his Transition Team or the Court.
       Incidental contact with individuals for business-related purposes is not considered
       “intentional regular contact.” This condition does not apply to individuals
       participating in Mr. Lee’s treatment groups, AA meetings and mandatory activities,
       his attorney, [the proposed landlord], experts retained by his legal team, or agents
       of his attorney’s law office. The Court or the Transition Team may review and
       modify this condition in writing with respect to specific individuals.
               ....
               11.     Mr. Lee shall not purchase, possess, use, access, or view any
       sexually explicit material as defined by RCW 9.68.130, erotic materials defined by
       RCW 9.68.050, or any material depicting any person engaged in sexually explicit
       conduct as defined by RCW 9.68A.011(4). Mr. Lee shall not intentionally or
       negligently purchase, posses[s], play or view movies, television programming,
       printed materials, or video games for the purpose of causing or enhancing sexual
       arousal. This prohibition includes, but is not limited to, materials depicting
       consensual sex, sex with violence or force, sex with non-consenting adults, or
       sexual activity with children. Mr. Lee shall follow the procedure established by his
       Transition team if he inadvertently views, possesses, or interacts with media or
       material that could arguably violate this condition.



                                                 4
52717-1-II


                The [sex offender treatment provider] SOTP may make exceptions to
       specifically identified sexually explicit or erotic materials upon written notification
       to the other members of the Transition Team. Mr. Lee shall not share any approved
       materials with any other person.
                12.    Mr. Lee shall not purchase, possess, view, or play any R-rated
       movies or M-rated video games. Mr. Lee shall not intentionally or negligently
       purchase, possess, play, or view movies, television shows, printed materials, or
       video games depicting sexual themes, children’s themes, or excessive violence.
       The Transition Team may make exceptions to specifically identified games, shows,
       movies, or printed materials. The Transition Team will resolve any questions as to
       what constitutes sexual themes, children’s themes, or excessive violence. Mr. Lee
       shall follow the procedure established by his Transition Team if he inadvertently
       views or possesses media or material that could arguably be depicting sexual
       themes, children’s themes, or excessive violence.
                ....
                E.     SPECIAL CONDITIONS:
                ....
                2.     Mr. Lee shall not possess images of children or view media directed
       toward or focused on children without the prior consent of his Transition Team.
       Possession of visual depictions of semi-clad or naked children is prohibited. The
       Transition Team shall define in writing what “directed towards or focused on”
       means.
                ....
                5.     Prior to Mr. Lee’s release from total confinement, the SCC shall
       provide a list of all approved media (books, movies, video games, CDs, etc.) to the
       assigned CCO. The Transition Team may approve or disapprove any of the items
       on the list. Any additional media must be pre-approved by the Transition Team
       prior to purchase, rental, and/or possession. If the SOTP approves media without
       the full agreement of the other Transition Team members, she shall provide notice
       of the decision to the other Transition Team members.

CP at 295, 297, 298, 299, 300, 301, 302-03, 306, 307. Lee appealed.

III.   TRANSITION TEAMS

       Julia Crabbe has worked at the SCC since 2003, and began serving as the Community

Programs Administrator in 2009. To her knowledge, every conditional release of an SVP to an

LRA placement has involved a court appointed transition team, generally consisting of the

person’s sex offender treatment provider, the assigned CCO, and a representative from the SCC.

       Transition teams manage the “day-to-day logistics” of a person on conditional release and

they make decisions and recommendations related to “day-to-day activities,” as set out in the LRA


                                                 5
52717-1-II


order. CP at 164-65. Transition teams usually meet on a monthly basis to review and discuss the

SVP’s status and progress in treatment, but they communicate with each other, as needed, if issues

requiring immediate attention arise. Teams usually meet in private, with the first part of the

meeting being issue discussion and decisions making. The second part involves a “check-in” with

the SVP and a discussion of decisions the team has made. CP at 775. Teams are not required to

provide any record of what information they considered when reaching a decision.

       As a part of their duties, the transition team is generally empowered by the commitment

court to review trip plans, allow or restrict regular contact with victims and minors, approve

educational or employment activities, approve the purchase or possession of R-rated media,

require drug or alcohol testing, inspect cell phones and call data, and make other decisions related

to the conditions imposed by the court. Transition teams are also generally empowered to consider

other requests, such as a lessening of escort requirements or requests to obtain additional treatment,

among others.

       While the sex offender treatment provider is responsible for the SVP’s ongoing sex

offender treatment, the CCO is responsible for providing “ongoing supervision per the court order”

and monitoring compliance with the release conditions. CP at 724.

       Lee appeals.

                                            ANALYSIS

I.     THE LRA ORDER DOES NOT VIOLATE SEPARATION OF POWERS OR APPLICABLE STATUTORY

SCHEME

       A.       Background — Sexually Violent Predators

       SVPs are a “small but extremely dangerous group” of persons suffering from mental

abnormalities or personality disorders that make them “likely to engage in sexually violent



                                                  6
52717-1-II


behavior” where the “likelihood of engaging in repeat acts of predatory sexual behavior is high.”

RCW 71.09.010.

       Washington commits SVPs for control and treatment in secure facilities.               RCW

71.09.060(1). Secure facilities may be a total confinement facility, a secure community transition

facility, or a sufficiently secure residence used for a court-ordered placement.             RCW

71.09.020(16). Following annual mental health evaluations, SVPs committed to total confinement

may petition for unconditional discharge or conditional release to a secure facility in the

community. RCW 71.09.090. Unconditional discharge may only occur if the person seeking

discharge no longer meets the definition of an SVP. RCW 71.09.060(1), .090.

       Conditional release to confinement in a LRA in the community is available to persons who

continue to be classified as SVPs who are “likely to engage in predatory acts of sexual violence if

not confined in a secure facility.” RCW 71.09.020(18), .090(1). But a conditional release may

only be ordered by a court if it is in the SVP’s best interests, conditions can be imposed to

adequately protect the public, and mental health treatment and supervision requirements can be

met. RCW 71.09.092, .096(1). Before being conditionally released to a LRA, the SVP must agree

to comply with all treatment requirements imposed by the treatment provider, the court, and

supervision conditions imposed by the Department of Corrections (DOC). RCW 71.09.092(4),

(5). To ensure that all treatment requirements are met, the treatment provider must inform the

court of treatment compliance and report any violations to the court, the prosecutor, and a CCO.

       B.      Delegation of Authority Under RCW 71.09.092 and RCW 71.09.096

       Lee argues that, by allowing the transition team to create and modify conditions of the LRA

order, the court improperly delegated authority reserved to the court. We disagree.




                                                7
52717-1-II


       Under RCW 71.09.092, only a court can order the release of an SVP to a LRA. To enter

such a finding, the court must find the following:

       (1) The person will be treated by a treatment provider who is qualified to provide
       such treatment . . . ; (2) the treatment provider has presented a specific course of
       treatment . . .; (3) housing exists in Washington that is sufficiently secure to protect
       the community . . . ; (4) the person is willing to comply with the treatment provider
       and all requirements imposed by the treatment provider and by the court; and (5)
       the person will be under the supervision of the department of corrections and is
       willing to comply with supervision requirements imposed by the department of
       corrections.

RCW 71.09.092 (emphasis added).

       Under RCW 71.09.096(2), (4), the trial court has the authority to “impose any additional

conditions necessary to ensure compliance with treatment and to protect the community” and, prior

to authorizing a release to a LRA, it “shall impose such conditions upon the person as are necessary

to ensure the safety of the community.”

       The argument that a trial court cannot delegate any of its authority to create or modify

conditions of community placement has been rejected by courts in similar contexts. This court has

considered several challenges to DOC’s authority to impose community custody conditions in

cases arising from the Sentencing Reform Act of 1981. We have determined that “[s]entencing

courts have the power to delegate some aspects of community placement to the DOC.” State v.

Sansone, 127 Wash. App. 630, 642, 111 P.3d 1251 (2005); see also State v. McWilliams, 177 Wn.

App. 139, 152-53, 311 P.3d 584 (2013); In re Pers. Restraint of Golden, 172 Wash. App. 426, 290
P.3d 168 (2012).

       In State v. Autrey, the defendant argued that a community custody condition requiring him

to obtain prior approval from his CCO before engaging in sexual contact improperly delegated this

authority to his CCO, but we concluded “[i]t is well settled that some delegation of the court’s

power is permitted.” 136 Wash. App. 460, 469, 150 P.3d 580 (2006). In McWilliams, this court


                                                  8
52717-1-II


explained that, while the decision to impose a sentence is the function of the courts, the decisions

made to execute the sentence and reform the offender “are administrative in character and are

properly exercised by an administrative body.” 177 Wash. App. at 154 (quoting Sansone, 127 Wn.

App. at 642); see also State v. Mulcare, 189 Wash. 625, 628, 66 P.2d 360 (1937).

       Here, the SVP statutes grant the court explicit authority to “impose any additional

conditions necessary to ensure compliance with treatment and to protect the community.” RCW

71.09.096(2). What Lee characterizes as a delegation of “nearly unlimited authority,” to the

transition team1 is in actuality a delegation of day-to-day administration. While the court may

have the sole authority to grant a conditional release, the management of the day-to-day

administration of a LRA order is administrative in nature, and the court can delegate administrative

decisions. Because the conditions requiring Lee to comply with requirements imposed by the

treatment provider and the DOC, representatives of which make up two-thirds of the transition

team, are consistent with the statutory scheme, we reject Lee’s claim.

       B.      Excessive Delegation

       Lee also argues that the delegation was excessive. Even when delegation is authorized,

courts may not delegate “excessively.” Sansone, 127 Wash. App. at 642. In Sansone, the trial court

imposed a community supervision condition requiring Sansone to not possess or peruse

pornography without prior approval of his probation officer, and left the definition of

“pornography” to be defined by the probation officer. Throughout the proceedings, several “quite

different” definitions of pornography were presented. Sansone, 127 Wash. App. at 642-43. This

court concluded that, although delegation to define a term in a community placement condition


1
  Lee replies on testimony from CCO Miller for this contention, but a review of his testimony
shows that Miller also explicitly stated that the conditions imposed could not conflict with the
LRA order.


                                                 9
52717-1-II


may be permissible in some circumstances, the delegation in this case was excessive because of

vagueness. However, this court also said it “would not necessarily be improper if Sansone were

in treatment and the sentencing court had delegated to the therapist to decide what types of

materials Sansone could have.” Sansone, 127 Wash. App. at 643.

          In United States v. Morin, 832 F.3d 513, 514-15 (5th Cir. 2016), the trial court granted a

sex offender treatment provider the authority to impose unspecified “lifestyle restrictions” on the

offender as part of a supervised release program imposed as part of a criminal sentence. The court

held that this delegation improperly permitted the treatment provider to impose “independent

conditions of supervised release” that “might extend beyond the period of supervised release”

because the court had “exclusive authority to impose sentences.” Morin, 832 F.3d at 517-18. It

would have been appropriate for the court to delegate the “manner and means” of therapy to be

administered by the treatment provider, but a delegation of unspecified “lifestyle restrictions” was

excessive. The Morin court specifically mentioned the difference between its case and United

States v. Fellows, 157 F.3d 1197 (9th Cir. 1998). Morin, 832 F.3d at 517. In Fellows, the court

upheld a condition directing the defendant to “‘follow all other lifestyle restrictions or treatment

requirements’ imposed by his therapist.” 157 F.3d at 1200. The Morin court noted that the

challenged condition in Fellows “was tethered to the treatment program; it did not permit the

therapist to impose conditions that would extend beyond the treatment program.” Morin, 832 F.3d

at 517.

          Here, the court dictated 14 pages of detailed conditions for Lee to follow, leaving only

specific details and a few undefined terms to the transition team, which included Lee’s sex offender

treatment provider. For example, as set forth above, the court forbade Lee to

          “purchase [or] possess . . . movies, television shows, printed materials, or video
          games depicting sexual themes, children’s themes, or excessive violence. The


                                                  10
52717-1-II


        Transition Team may make exceptions to specifically identified games, shows,
        movies, or printed materials. The Transition Team will resolve any questions as to
        what constitutes sexual themes, children’s themes, or excessive violence.”

CP at 302-03. Lee claims that leaving the definition of “sexual themes, children’s themes, or

excessive violence” to the transition team is excessive delegation.2 It is worth noting that, where

available, the court did cite statutory definitions for terms, such as sexually explicit material, erotic

material. Here, with such terms as “children’s themes” and “excessive violence,” which are

targeted to Lee’s status as an SVP and history of sexual assaults involving violence and children,

the court left the scope to the professional judgment of the treatment provider. This delegation, of

the types of materials allowed a patient in treatment, is consistent with Sansone and does not

resemble the unspecified “lifestyle restrictions” untethered from a treatment program prohibited

in Morin.

        Lee also challenges the provision ordering him to participate in “sex offender treatment

and any other treatment or therapy, as recommended by the Transition Team and approved by

DSHS/SCC.” CP at 299. Courts have found requirements to participate in treatments only if

ordered to do so by a probation officer to be impermissible delegations of judicial authority. See

United States v. Peterson, 248 F.3d 79 (2d Cir. 2001). As it stands, however, the court is barred

from even considering conditional release without the agreement of a treatment provider who “has

presented a specific course of treatment and has agreed to assume responsibility for such

treatment.” RCW 71.09.092(2). As a condition of his release to a LRA, Lee is already under

obligation to participate in treatment as ordered by his treatment provider. This condition complies



2
 Lee claims that he is also “barred . . . from possessing materials depicting ‘consensual sex.’” Br.
of Appellant at 17. This is misleading because “materials depicting consensual sex” is modified
by “for the purpose of causing or enhancing sexual arousal” in the LRA order, and does not need
additional clarification. CP at 302.


                                                   11
52717-1-II


with the requirements from Morin and Fellows and is notably different from requiring a person to

participate in treatment as unilaterally ordered by a probation officer.

          Accordingly, we conclude that the conditions in the LRA order are not an excessive

delegation of authority.

II.       THE LRA ORDER DOES NOT VIOLATE LEE’S RIGHT TO DUE PROCESS

          Lee argues that provisions of the LRA order violate his right to due process because they

are unconstitutionally vague and lack the procedural framework to ensure fairness. We disagree.

          Conditions of release are reviewed for abuse of discretion and will be reversed only if they

are manifestly unreasonable, but the imposition of an unconstitutional condition qualifies as

manifestly unreasonable. See State v. Bahl, 164 Wash. 2d 739, 753, 193 P.3d 678 (2008).

          A.     Lee’s Restricted Access to Media

          Lee argues that, except for the provisions citing specific statutory definitions, all of the

conditions in the LRA restricting his access to certain media, including conditions prohibiting

media depicting “sexual themes,” “children’s themes,” “excessive violence,” “images of children,”

or “media directed toward or focused on children,” are unconstitutionally vague and an

infringement on his First Amendment rights.3,4 Br. of Appellant at 22. We disagree.




3
    Lee does not argue that the condition violates article I, section 5 of the Washington Constitution.
4
 In footnotes, Lee also argues that a provision requiring him to “not frequent or loiter outside of
establishments that cater primarily to minors,” including “elementary schools, junior high or
middle schools, high schools, daycares, parks, recreation areas, playgrounds, school bus stops,
swimming pools, zoos, and arcades” is unconstitutionally vague. CP at 301; Br. of Appellant at
18 n.19, 22 n.24. We do not need to consider arguments raised solely in footnotes. State v. N.E.,
70 Wash. App. 602, 606 n.3, 854 P.2d 672 (1993). It is, however, worth noting that similar
provisions barring offenders from places where children “congregate,” accompanied by
nonexclusive lists of illustrative examples, have recently been upheld. State v. Wallmuller, 194
Wash. 2d 234, 241, 449 P.3d 619 (2019).


                                                   12
52717-1-II


       “[T]he due process vagueness doctrine under the Fourteenth Amendment and article I,

section 3 of the state constitution requires that citizens have fair warning of proscribed conduct.”

Bahl, 164 Wash. 2d at 752. Its purpose is to ensure citizens have fair warning of what conduct must

be avoided and protect those citizens from arbitrary enforcement. Bahl, 164 Wash. 2d at 752-53.

       A court order is unconstitutionally vague if “either a reasonable person would not

understand what conduct is prohibited or if it lacks ascertainable standards that prevent arbitrary

enforcement.” State v. Casimiro, 8 Wash. App. 2d 245, 250, 438 P.3d 137, review denied, 193
Wash. 2d 1029 (2019). When determining if a term is unconstitutionally vague, courts do not

consider the term in a vacuum, but instead consider it in the context in which it is used. Bahl, 164
Wash. 2d at 754. “‘[I]mpossible standards of specificity’ or ‘mathematical certainty’ are not required

because some degree of vagueness is inherent in the use of language.” State v. Halstien, 122
Wash. 2d 109, 118, 857 P.2d 270 (1993) (quoting City of Seattle v. Eze, 111 Wash. 2d 22, 26-27, 759
P.2d 366 (1988)). Rather, if a person “of ordinary intelligence can understand what the [condition]

prescribes, notwithstanding some possible areas of disagreement, the [condition] is sufficiently

definite.” City of Spokane v. Douglass, 115 Wash. 2d 171, 179, 795 P.2d 693 (1990).

       Additionally, if a statute or other legal standard concerns material that is protected under

the First Amendment protections of speech or expressive conduct, a vague standard is even more

concerning, because it can have a chilling effect on First Amendment freedoms. Grayned v. City

of Rockford, 408 U.S. 104, 109, 92 S. Ct. 2294, 33 L. Ed. 2d 222 (1972). Accordingly, “a stricter

standard of definiteness applies if material protected by the First Amendment falls within the

prohibition.” Bahl, 164 Wash. 2d at 753. To avoid conflict with the First Amendment, a condition

of release must be “narrowly tailored” and “directly related” to the goals of protecting the public

and promoting rehabilitation. United States v. Loy, 237 F.3d 251, 256 (3rd Cir. 2001).



                                                13
52717-1-II


       Because the issue of First Amendment rights governs the strictness of our review of

unconstitutional vagueness, we begin with that issue. Here, Lee argues that the media prohibited

by the LRA order is not narrowly tailored nor directly related to protection of the public or Lee’s

treatment needs. Lee claims that the language of “sexual themes, children’s themes, or excessive

violence” is so broad as to cover nearly every work of literature, art, or popular culture.

       Setting aside the many works that would not be covered by those definitions, Lee has a

long history of sexual violence, including sexual violence toward children. It is not unreasonable

to believe that preventing Lee from accessing materials involving sexual conduct, children’s

themes, and excessive violence is narrowly tailored to help in his treatment as an SVP who has

previously targeted children. The conditions in question allow Lee to request approval for specific

media, even if it falls in a prohibited class, and for a small team involving his sex offender

treatment provider to determine whether or not the media would be appropriate for him.

Accordingly, we conclude that the provisions prohibiting certain media do not violate Lee’s First

Amendment rights.

       Turning to the question of vagueness, Lee is contesting every condition restricting his

access to media that does not contain a reference to a specific statutory definition, to specifically

include conditions, in his words, prohibiting media depicting “consensual sex,” “sexual themes,

children’s themes, or excessive violence,” “images of children,” or “media directed toward or

focused on children.” Br. of Appellant at 22. The contested provisions actually state:

               11.    Mr. Lee shall not purchase, possess, use, access, or view any
       sexually explicit material as defined by RCW 9.68.130, erotic materials defined by
       RCW 9.68.050, or any material depicting any person engaged in sexually explicit
       conduct as defined by RCW 9.68A.011(4). Mr. Lee shall not intentionally or
       negligently purchase, posses[s], play or view movies, television programming,
       printed materials, or video games for the purpose of causing or enhancing sexual
       arousal. This prohibition includes, but is not limited to, materials depicting
       consensual sex, sex with violence or force, sex with non-consenting adults, or


                                                 14
52717-1-II


       sexual activity with children. Mr. Lee shall follow the procedure established by his
       Transition team if he inadvertently views, possesses, or interacts with media or
       material that could arguably violate this condition.
               The SOTP may make exceptions to specifically identified sexually explicit
       or erotic materials upon written notification to the other members of the Transition
       Team. Mr. Lee shall not share any approved materials with any other person.

               12.    Mr. Lee shall not purchase, possess, view, or play any R-rated
       movies or M-rated video games. Mr. Lee shall not intentionally or negligently
       purchase, possess, play, or view movies, television shows, printed materials, or
       video games depicting sexual themes, children’s themes, or excessive violence. The
       Transition Team may make exceptions to specifically identified games, shows,
       movies, or printed materials. The Transition Team will resolve any questions as to
       what constitutes sexual themes, children’s themes, or excessive violence. Mr. Lee
       shall follow the procedure established by his Transition Team if he inadvertently
       views or possesses media or material that could arguably be depicting sexual
       themes, children’s themes, or excessive violence.
               ....
               2.     Mr. Lee shall not possess images of children or view media directed
       toward or focused on children without the prior consent of his Transition Team.
       Possession of visual depictions of semi-clad or naked children is prohibited. The
       Transition Team shall define in writing what “directed towards or focused on”
       means.

CP at 302-03, 307. Lee mentions several times that the prohibited media “is broad enough to cover

a movie such as Titanic, the DSHS pamphlet ‘Eating Well for Less,’ and artwork created in

previous centuries.” Br. of Appellant at 22; see also Br. of Appellant at 6, 17.5 But Lee’s assertion

lacks context. The items must be “intentionally or negligently” viewed. CP at 302. Some of the

items are prohibited only if viewed “for the purpose of causing or enhancing sexual arousal.” CP

at 302. A person of ordinary intelligence would be able to view the prohibited materials list and

know what materials to avoid.



5
  This specific set of examples arises from a series of questions Lee’s counsel asked Miller,
regarding if each of the examples could be considered “pornography” or otherwise in violation
under the LRA order general condition number 11 or special condition number 2. Setting aside
the fact that condition number 11 does not use the word “pornography,” Miller began his answer
with an explanation that the definition of prohibited materials would be different for different
offenders, based on their specific cases.


                                                 15
52717-1-II


       For additional clarity in determining what materials are prohibited, another provision gives

precise notice of what materials are approved:

       Prior to Mr. Lee’s release from total confinement, the SCC shall provide a list of
       all approved media (books, movies, video games, CDs, etc.) to the assigned CCO.
       The Transition Team may approve or disapprove any of the items on the list. Any
       additional media must be pre-approved by the Transition Team prior to purchase,
       rental, and/or possession. If the SOTP approves media without the full agreement
       of the other Transition Team members, she shall provide notice of the decision to
       the other Transition Team members.

CP at 307 (emphasis added). Taken together, there can be little uncertainty in what materials are

prohibited and, if Lee wants to purchase or possess a material not on the approved list, he knows

he must seek pre-approval from the transition team. We conclude that the conditions restricting

what types of media Lee may access are sufficiently definite to notify Lee of the type of media he

must avoid.

       B.      Ascertainable Standards

       Lee also briefly argues that, as part of unconstitutional vagueness, the LRA order does not

provide an ascertainable standard to guide the transition team’s decision making. We disagree.

       As stated above, a court order is unconstitutionally vague if either “a reasonable person

would not understand what conduct is prohibited or if it lacks ascertainable standards that prevent

arbitrary enforcement.” Casimiro, 8 Wash. App. 2d at 250 (emphasis added). Aside from the

general rule requiring ascertainable standards in Casimiro, the parties cite little authority in support

of their arguments. RCW 71.09.096 requires that a conditional release both be in the best interest

of the person to be released and designed to protect the community, but the LRA order does not

specifically repeat this standard. Accordingly, even though the standard is not explicitly stated in

the LRA order, it is in the governing statutory scheme. We conclude that the Transition Team’s

decision making is guided by an ascertainable standard.



                                                  16
52717-1-II


       C.      Procedural Due Process

       Lee argues that, because the transition team has the authority to restrict his liberty interests,

the LRA order’s failure to specifically outline procedures governing the team’s exercise of their

authority is a violation of procedural due process under the federal and state constitutions. We

disagree.

       Under the Fourteenth Amendment to the United States Constitution, government may not

deprive an individual of "life, liberty, or property without due process of law." U.S. CONST.

amend. XIV, § 1.6 When a state seeks to deprive a person of a protected interest, procedural due

process requires that the person receive notice of the deprivation and an opportunity to be heard

“‘at a meaningful time and in a meaningful manner’” appropriate to the case. Mathews v. Eldridge,

424 U.S. 319, 333, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976) (quoting Armstrong v. Manzo, 380 U.S.
545, 552, 85 S. Ct. 1187, 14 L. Ed. 2d 62 (1965)); see also Yim v. City of Seattle, 194 Wash. 2d 682,

688, 451 P.3d 694 (2019).

       Here, before the LRA order can be revoked, RCW 71.09.098 entitles Lee to procedural

safeguards, including a hearing. At any such hearing, the State would bear the burden of proof to

show that Lee violated the conditions of release. RCW 71.09.098(5)(c). While it is possible that

Lee’s movement might be restricted or that he could be taken into custody pending a hearing, the

court must “promptly schedule a hearing” if he is taken into custody. RCW 71.09.098(3)(b).

       If Lee disagrees with a decision made by the transition team, he also has the right to petition

the court to review the team’s decision and modify the LRA order. Lee’s arguments portray the




6
 “Washington’s due process clause does not afford broader protection than that given by the
Fourteenth Amendment to the United States Constitution.” State v. McCormick, 166 Wash. 2d 689,
699, 213 P.3d 32 (2009).


                                                  17
52717-1-II


operation of the transition team as a dramatic departure from the terms of the LRA order, but their

power is limited to the terms contained in the order, which was imposed by the trial court after a

full hearing. For example, Lee alleges that the transition team could “prohibit him from speaking

with anyone.” Br. of Appellant at 26. But the LRA order is what specifically forbids Lee from

calling anyone other than approved chaperones, members of his transition team, or his legal team,

without pre-approval from the transition team.

       Accordingly, we conclude that the procedural safeguards in RCW 71.09.098 sufficiently

protect Lee’s procedural due process rights

III.   THE LRA ORDER’S SEARCH PROVISION DOES NOT VIOLATE LEE’S RIGHT TO PRIVACY

       Lee argues that the condition requiring him to “‘submit to searches of his person, computer,

cellphone, residence, or property at the discretion of the supervising CCO,’” without imposing

limitations, violates his privacy rights under the Fourth Amendment to the United States

Constitution and article 1, section 7 of the Washington Constitution. Br. of Appellant at 29

(quoting CP at 297). We disagree.

       Washington’s constitution “‘recognizes an individual’s right to privacy with no express

limitations’ and places greater emphasis on privacy” than the federal constitution. State v. Ladson,

138 Wash. 2d 343, 348-49, 979 P.2d 833 (1999) (internal quotation marks omitted) (quoting State v.

Young, 123 Wash. 2d 173, 180, 867 P.2d 593 (1994)). The privacy right that Washington’s article 1,

section 7, protects is not absolute, however, and the State “may reasonably regulate this right [in

order] to safeguard society.” State v. Meacham, 93 Wash. 2d 735, 738, 612 P.2d 795 (1980); see also

In re Det. of Williams, 163 Wash. App. 89, 97, 264 P.3d 570 (2011). The State may reduce an

individual’s right to privacy to the extent “‘necessitated by the legitimate demands of the operation




                                                 18
52717-1-II


of the [community supervision] process.’” State v. Cornwell, 190 Wash. 2d 296, 303-04, 412 P.3d
1265 (2018) (quoting State v. Olsen, 189 Wash. 2d 118, 125, 399 P.2d 1141 (2017)).

       Washington courts have specifically recognized the reduced privacy interests of sex

offenders due to the threat they pose to public safety. In re Det. of Campbell, 139 Wash. 2d 341, 356,

986 P.2d 771 (1999) (“the truncated privacy interests of the convicted sex offender” are

outweighed by a substantial interest in public safety); see also Det. of Williams, 163 Wash. App. at

97.

       Lee argues that, whatever the “legitimate demands” of the LRA supervision process, the

search provision in the LRA order must have some limitations. Br. of Appellant at 31. In support

of his argument, Lee relies on the cases of Cornwell, 190 Wash. 2d at 303-04, and Arnzen v. Palmer,

713 F.3d 369, 372 (8th Cir. 2013). Both are factually distinguishable from this case.

       In Cornwell, which Lee cites for the proposition that persons with reduced expectations of

privacy “do not forfeit all expectations of privacy in exchange for their release into the

community,” the Sentencing Reform Act expressly required a CCO to have “reasonable cause to

believe that an offender has violated a condition or requirement of the sentence” before searching

a person on probation. 190 Wash. 2d at 302-03; RCW 9.94A.631(1). There is no such requirement

in the SVP statute. Ch. 71.09 RCW.

       Arnzen involved the placement of cameras in a commitment facility’s bathrooms. 713 F.3d

at 372. The court upheld a preliminary injunction prohibiting the cameras in single-person

bathrooms and denied a preliminary injunction seeking to prevent the use in multi-person

bathrooms. Arnzen, 713 F.3d at 371. Regarding the single-person bathrooms, the court noted that

the cameras operated without any “indication that [the bathroom was] being used for purposes

other than those ordinarily associated with bathroom facilities” and were therefore a violation of



                                                19
52717-1-II


the patients’ reasonable expectation of privacy. Arnzen, 713 F.3d at 373. The placement of the

cameras into bathrooms was an important factor, because the court also noted that the detainees

“[did] not have a reasonable expectation of privacy in their jail cells.” Arnzen, 713 F.3d at 372.

        Lee is an SVP who is confined to a secure facility7 and, by law, is considered mentally ill,

dangerous, and likely to reoffend. RCW 71.09.020(18). As such, he does not have a reasonable

expectation of privacy in his residence or possessions. For the protection of the public, Lee’s

community corrections officer must be able to search Lee and his possessions at any time. The

“legitimate demands” of the LRA supervision process necessitate random searches, and we hold

that the substantial interest in protecting the public from Lee outweighs his reduced privacy

interest.

        We affirm the trial court.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                             Melnick, J.

We concur:




        Worswick, J.




        Sutton, A.C.J.

7
 “Secure Facility” includes both “total confinement facilities” and “any residence used as a court-
ordered placement under RCW 71.09.096.” RCW 71.09.020(16).


                                                20